Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that each of the segments has a corresponding substantially constant grade, but does not describe what that constant grade corresponds to.  The examiner is interpreting that the grades of the segments are constant to each other, but this is not explicitly spelled out. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 1-11, 13-20 are rejected under 35 U.S.C. 101 because they are directed towards a mental process without significantly more.

	Claim 1 recites:
A method comprising: 
identifying, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; 
responsive to identifying the segment, generating, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; and 
causing a routing module of the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, wherein the AV is to travel the portion of the segment of the route based on the short time horizon routing data.  

	Claim 2 recites:
The method of claim 1, wherein: 
the grade value comprises a steepness value and a length value for the segment; and 
the threshold grade value comprises a threshold steepness value and a threshold length value.  

Claim 3 recites:
 The method of claim 2, wherein the threshold steepness value is a threshold downhill steepness value, wherein the driving constraint data comprises a type of braking for the segment, and wherein the AV is to travel the portion of the segment using the type of braking.  

Claim 4 recites:
 The method of claim 3, wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  

Claim 5 recites:
 The method of claim 2, wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  

Claim 6 recites:
 The method of claim 1 further comprising determining, based on the grade data, a plurality of segments of the route, wherein each of the plurality of segments has a corresponding substantially constant grade, and wherein the plurality of segments comprises the segment.  

Claim 7 recites:
 The method of claim 1, wherein the physical vehicle data comprises at least one of total mass of the AV, braking capabilities of the AV, transmission gear ratios of the AV, wheelbase data of the AV, or engine capabilities of the AV.  

Claim 10 recites:
 The method of claim 1, wherein the generating of the driving constraint data is further based on one or more of recommended lane data, historical wind data, or traffic data.  

Claim 11 recites:
 The method of claim 1 further comprising receiving, from a perception system of the AV, sensor data associated with environment of the AV, wherein the driving constraint data is further based on the sensor data.  

	Claim 13 recites:
 A system comprising: 
a memory device; and 
a processing device, coupled to the memory device, wherein the processing device is to: 
identify, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; 
48Attorney Ref. No.: 38177.12 (L0012)responsive to identifying the segment, generate, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; and 
cause a routing module of the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, wherein the AV is to travel the portion of the segment of the route based on the short time horizon routing data.  

Claim 14 recites:
 The system of claim 13, wherein: 
the grade value comprises a steepness value and a length value for the segment; and 
the threshold grade value comprises a threshold steepness value and a threshold length value.  

	Claim 15 recites:
 The system of claim 14, wherein the threshold steepness value is a threshold downhill steepness value, wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  
Claim 16 recites:
 The system of claim 14, wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less 49Attorney Ref. No.: 38177.12 (L0012)than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  

Claim 17 recites:
 A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: 
identify, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; 
responsive to identifying the segment, generate, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; and 
cause a routing module of the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, wherein the AV is to travel the portion of the segment of the route based on the short time horizon routing data.  

Claim 18 recites:
 The non-transitory computer-readable storage medium of claim 17, wherein: 
the grade value comprises a steepness value and a length value for the segment; and 
the threshold grade value comprises a threshold steepness value and a threshold length value.  

Claim 19 recites:
 The non-transitory computer-readable storage medium of claim 18, wherein the threshold steepness value is a threshold downhill steepness value, wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises 50Attorney Ref. No.: 38177.12 (L0012)one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  

Claim 20 recites:
 The non-transitory computer-readable storage medium of claim 18, wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.

Step 2A prong one evaluation: Judicial Exception – Yes – Mental Processes 

The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” and certain method of organizing human activity because under its broadest reasonable interpretation, the claim covers performance using mental processes and sales activities or business relations.   

The claims recite identifying a segment of the route that has a grade value that meets a threshold value based on grade data of a route of an AV.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally identify using information before them a segment that has a grade value greater than a threshold value.  Thus this step is directed to a mental process.

The claims recite generating driving constraint data for the AV based on grade data and physical vehicle data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally decide based on the type of vehicle, weight, braking options, slope and grade, a particular type of braking or gear to use that would be useful.  Thus this step is directed to a mental process.

The claims recites generating short time horizon routing data corresponding to a portion of the segment based on the driving constraint data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally decide how much power the engine should generally be providing based on the segment data, the environment, and the gear/braking data decided upon earlier.  Thus this step is directed to a mental process.

Claims 2, 14, and 18  recite that the grade value comprises a steepness and a length value and that the threshold value has a steepness value and a grade value.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally compare the values for a segment to threshold values for both of these metrics.  Thus this step is directed to a mental process.

Claims 3, 15, and 19  recite that the threshold steepness value is a downhill value, and the constraint data comprises a type of braking.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally compare the values for a segment to threshold values for both of these metrics, considering downhill values, and could select a type of braking to use for the segment.  Thus this step is directed to a mental process.

Claims 4, 15, and 19  recite that the type of braking comprises one or more of a number of options.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally select a type of braking from the options to use for the segment.  Thus this step is directed to a mental process.

Claims 5, 16, and 20 recite that the steepness value is an uphill steepness value, that the constraint data comprises a maximum speed based on physical limitations of the AV and that be less than a speed limit.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally identify a segment having an uphill steepness value greater than a limit, and could approximate a maximum uphill speed based on physical limitations of the vehicle, and the known slope.  Thus this step is directed to a mental process.

Claim 6 recites determining a plurality of segments, that the segments have similar slopes, and that the segments comprises the one segment.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally identify a number of segments in a row that have very similar slope, and identify that they could be combined to create one segment without losing significant data regarding the slope.  Thus this step is directed to a mental process.

Claim 7 recites that the physical data comprises a mass of the AV, braking capabilities, transmission gear ratios, wheelbase, or engine capabilities.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally perform a calculation to determine vehicle constraints using this information. For example, a person might recognize that their vehicle has a 500  lb load in the back, and compensate for expected vehicle performance based upon this information.  Thus this step is directed to a mental process.

Claim 10 recites that the generating the driving constraint data is based on lane data, historical wind data, or traffic data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally decide that a speed limit for the vehicle is based upon legal requirements (traffic data) or that the vehicle will be driving into the wind and may need to provide extra power to compensate for that.  Thus this step is directed to a mental process.

Claim 11 recites that the driving constraint data is based upon sensor data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the limitation that a processor or unit be programed to perform the task.  That is, other than reciting “a controller configured to”, or “by a processor”, nothing in the claim precludes the element being done in the mind.  A person could mentally consider sensor data, such as a weight sensor or slope sensor in their calculations.  Thus this step is directed to a mental process.

Step 2A Prong Two evaluations
Claims 1-7, 1-11, and 13-20  are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
The claims recite the specifying steps with “a routing module”, “A memory device”,  “a processing device”, or a “non transitory computer readable storage medium having instructions stored thereon, when executed by a processing device, cause the processing device to”.  The above listed actions are recited at a high level of generality.  The computer that facilitate the steps are described by the specification at a high level of generality.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claims recite “receiving” sensor data and that the AV “is to travel” the portion of the segment. The above listed actions are insignificant post-extra solution activities of outputting information or data, see MPEP 2601.05(g).  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  In addition, the additional elements do not integrate the abstract idea into practical application because there is no technological field being specifically identified within the claim(s).  In other words, there is no technology for improvement thereof within the claim.  Receiving data is considered data transferring which is considered extra solution activity.  Additionally, “the AV is to travel” is also extra solution activity.  This activity could be considered providing information such as displaying a plan, or providing it to a human operator to carry out.  There is no control step.  It should be noted the control steps of Claims 8-9 and 12 are why they are no rejected under U.S.C. 101.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

2B Evaluation: Inventive Concept – No
Claims 1-7, 1-11, and 13-20  are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The specification and background therein does not provide any indication that the computer is anything other than possible generic, off the-shelf computer components, and does not provide an inventive concept to elevate the actions above an extra solution activity. For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallstedt et al (US Pub 2020/0139954 A1), hereafter known as Wallstedt.



For Claim 1, Wallstedt teaches A method comprising: 
identifying, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; ([0028], [0030], [0095], associated with elevation change, not grade.  [0059], [0061], [0105], [0131], there can be a threshold slope)
responsive to identifying the segment, generating, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; and ([0007], [0132])
causing a routing module of the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, wherein the AV is to travel the portion of the segment of the route based on the short time horizon routing data. ([0007], [0009], Figure 12)

For Claim 7, Wallstedt teaches The method of claim 1, wherein the physical vehicle data comprises at least one of total mass of the AV, braking capabilities of the AV, transmission gear ratios of the AV, wheelbase data of the AV, or engine capabilities of the AV.  ([0007], [0018])

For Claim 8, Wallstedt teaches The method of claim 1 further comprising: causing a motion control module of the AV to control one or more actuators of the AV based on the driving constraint data during travelling of the AV on the route, wherein the one 47Attorney Ref. No.: 38177.12 (L0012)or more actuators of the AV are to be further controlled by the motion control module based on the short time horizon routing data to cause the AV to travel along the route.  ([0007-0009], [0015], [0079], [0091], [0120])

For Claim 9, Wallstedt teaches The method of claim 8, wherein the one or more actuators comprise at least one of an engine of the AV, transmission gears of the AV, or one or more braking systems of the AV.   ([0079])

For Claim 10, Wallstedt teaches The method of claim 1, wherein the generating of the driving constraint data is further based on one or more of recommended lane data, historical wind data, or traffic data.  ([0020], weather and traffic data are both listed as conditions that are taken into account.)

For Claim 11, Wallstedt teaches The method of claim 1 further comprising receiving, from a perception system of the AV, sensor data associated with environment of the AV, wherein the driving constraint data is further based on the sensor data.  ([0021] explains that sensors on vehicles can be used to update the routing. [0079] explains that there are a large list of sensors that can be included on the vehicle. [0088] explains how speed calculations can be found from information using sensors.)

For Claim 13, Wallstedt teaches A system comprising: 
a memory device; and ([0008], [0082])
a processing device, coupled to the memory device, wherein the processing device is to: ([0008])
identify, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value; ([0028], [0030], [0095], associated with elevation change, not grade.  [0059], [0061], [0105], [0131], there can be a threshold slope)
48Attorney Ref. No.: 38177.12 (L0012)responsive to identifying the segment, generate, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; and ([0007], [0132])
cause a routing module of the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, wherein the AV is to travel the portion of the segment of the route based on the short time horizon routing data.  ([0007], [0009], Figure 12)

For Claim 17, Wallstedt teaches A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: ([0008], [0082])
identify, based on grade data of a route of an autonomous vehicle (AV), a segment of the route that has a grade value that meets a threshold grade value;  ([0028], [0030], [0095], associated with elevation change, not grade.  [0059], [0061], [0105], [0131], there can be a threshold slope)
responsive to identifying the segment, generate, based on the grade data and physical vehicle data of the AV, driving constraint data for the segment of the route; and ([0007], [0132])
cause a routing module of the AV to generate, based on the driving constraint data for the segment of the route, short time horizon routing data corresponding to a portion of the segment, wherein the AV is to travel the portion of the segment of the route based on the short time horizon routing data.  ([0007], [0009], Figure 12)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable in light of Wallstedt.

For Claim 2, Wallstedt teaches The method of claim 1, wherein: 
the grade value comprises a steepness value and a length value for the segment; and ([0028], [0030].  Length of segment and slope are determined for each segment.)
the threshold grade value comprises a threshold steepness value ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach a threshold length value.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the threshold grade value comprise a threshold length value.
It would be obvious to one of ordinary skill in the art because a vehicle will accelerate the longer it is going downhill, which may increase the need for a specific solution to the possibility of the vehicle going too quickly.  A vehicle at a 3% slope for 5 miles may be more likely to get out of control than a vehicle at a 5% slope for 10 feet.  Additionally, very short slopes, such as a 8% slope that only go for 2 feet before flattening out, might not be worth the effort of calculating plans to mitigate the increased speed.  Such a slope could merely be a bump, and not something that characterizes a segment.  In this case, it might safe computational time to not perform unnecessary calculations.

For Claim 6, Wallstedt teaches The method of claim 1 further comprising determining, based on the grade data, a plurality of segments of the route, and that ideally, segments are determined by areas that have constant grades  ([0036], the while dividing sections into sections with different slopes, if the sections have similar slopes, the result is granular enough, further division is unnecessary)
Wallstedt does not teach wherein each of the plurality of segments has a corresponding substantially constant grade, and wherein the plurality of segments comprises the segment.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt that wherein each of the plurality of segments has a corresponding substantially constant grade, and wherein the plurality of segments comprises the segment.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Wallstedt establishes the idea that it is ideal if the segments have a consistent grade since the system considers rise over run, and having inconsistencies would effect calculations.  Wallstedt discusses diving large segments with uneven slopes until they appear to have even slopes.  Wallstedt is silent about combining slopes if they are consistently sloped, but given that Wallstedt sees the value of dividing segments until they are consistently sloped, Wallstedt could recognize the value in combining two segments of similar slopes.  An obvious rational for this would be that by reducing the number of segments, the number of calculations can be reduced, as instead of finding a route for 2 segments, a route can be found for one instead.

For Claim 14, Wallstedt teaches The system of claim 13, wherein: 
the grade value comprises a steepness value and a length value for the segment; and ([0028], [0030].  Length of segment and slope are determined for each segment.)
the threshold grade value comprises a threshold steepness value.  ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach a threshold length value.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the threshold grade value comprise a threshold length value.
It would be obvious to one of ordinary skill in the art because a vehicle will accelerate the longer it is going downhill, which may increase the need for a specific solution to the possibility of the vehicle going too quickly.  A vehicle at a 3% slope for 5 miles may be more likely to get out of control than a vehicle at a 5% slope for 10 feet.  Additionally, very short slopes, such as a 8% slope that only go for 2 feet before flattening out, might not be worth the effort of calculating plans to mitigate the increased speed.  Such a slope could merely be a bump, and not something that characterizes a segment.  In this case, it might safe computational time to not perform unnecessary calculations.

For Claim 18, Wallstedt teaches The non-transitory computer-readable storage medium of claim 17, wherein: 
the grade value comprises a steepness value and a length value for the segment; and ([0028], [0030].  Length of segment and slope are determined for each segment.)
the threshold grade value comprises a threshold steepness value.  ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach a threshold length value.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the threshold grade value comprise a threshold length value.
It would be obvious to one of ordinary skill in the art because a vehicle will accelerate the longer it is going downhill, which may increase the need for a specific solution to the possibility of the vehicle going too quickly.  A vehicle at a 3% slope for 5 miles may be more likely to get out of control than a vehicle at a 5% slope for 10 feet.  Additionally, very short slopes, such as a 8% slope that only go for 2 feet before flattening out, might not be worth the effort of calculating plans to mitigate the increased speed.  Such a slope could merely be a bump, and not something that characterizes a segment.  In this case, it might safe computational time to not perform unnecessary calculations.

Claims 3-4, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallstedt in light of Hawley et al (US Pub 2020/0141486 A1), hereafter known as Hawley.

For Claim 3, Wallstedt teaches The method of claim 2, wherein the threshold steepness value is a threshold downhill steepness value,  [0059], [0061], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the driving constraint data comprises a type of braking for the segment, and wherein the AV is to travel the portion of the segment using the type of braking
Hawley, however, does teach wherein the driving constraint data comprises a type of braking for the segment, and wherein the AV is to travel the portion of the segment using the type of braking ([0005-0006], [0023], [0069-0070], Figure 4.  )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wallstedt’s autonomous vehicle control method with Hawley’s use of types of braking that could be used for segments to determine a plan for driving the AV because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

For Claim 4, Wallstedt teaches The method of claim 3, 
Wallstedt does not teach wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  
Hawley, however, does teach wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wallstedt’s vehicle control system with Hawley’s use of engine braking and downshifting as options for driving along segments downhill, because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

For Claim 12, Wallstedt teaches The method of claim 8, 
Wallstedt does not teach wherein the driving constraint data comprises at least one of a gear to be used for travelling the segment, a rate of change of speed for travelling the segment, or a lane for travelling the segment.  
Hawley, however, does teach wherein the driving constraint data comprises at least one of a gear to be used for travelling the segment, a rate of change of speed for travelling the segment, or a lane for travelling the segment.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.  Downshifting takes into account the different types of gears that could be used.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wallstedt’s vehicle control method with Hawley’s use of considering gear options while traveling, as it would allow the system to accurately estimate how the vehicle will move while traveling downhill when effected by motor forces.  It would allow the system to more accurately create routing plans that are safe and effective.

For Claim 15, Wallstedt teaches The system of claim 14, wherein the threshold steepness value is a threshold downhill steepness value, ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt doesnot teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  
Hawley, however, does teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wallstedt’s vehicle control system with Hawley’s use of engine braking and downshifting as options for driving along segments downhill, because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

For Claim 19, Wallstedt teaches The non-transitory computer-readable storage medium of claim 18, wherein the threshold steepness value is a threshold downhill steepness value, ([0059], [0061], [0131], there can be a threshold slope)
Wallstedt doesnot teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  
Hawley, however, does teach wherein the driving constraint data comprises a type of braking for the segment, wherein the AV is to travel the portion of the segment using the type of braking, and wherein the type of braking comprises one or more of regenerative braking, friction braking, engine braking, downshifting, exhaust braking, or using drive line retarders.  ([0005-0006], [0023], [0069-0070], Figure 4.  Engine braking and downshifting are both options that can be considered.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Wallstedt’s vehicle control system with Hawley’s use of engine braking and downshifting as options for driving along segments downhill, because it would give the planning more options, and therefore more flexibility on how to control the vehicle to increase safety, reduce wear and tear, and improve time performance for the vehicle.  There are situations where downshifting, upshifting, and using different types of braking would be useful, and this would allow the planning system to consider these actions.

Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallstedt in light of Whitfield Jr et al (US Pub 2021/0004004 A1), hereafter known as Whitfield Jr and Casson et al (US Pub 2014/0297182 A1), hereafter known as Casson.

For Claim 5, Wallstedt teaches The method of claim 2, 
And a threshold steepness value that triggers calculations  ([0059], [0061], [0105], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
Casson, however, does teach that it is known and effective to have vehicles traveling at a maximum possible speed, limited only by speed limits and a vehicles capabilities, which may be informed by information regarding a particular vehicle. ([0034], [0038])
Whitfield Jr, however, does teach wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt, Casson, and Whitfield Jr wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Wallstedt does use slopes to determine if calculations are necessary to optimize a route for a vehicle traveling on a slope.  While Wallstedt is directed towards downhill slopes, uphill slopes would also provide challenges that might be overcome with a custom tailored routing plan.  Whitfield Jr provides planning for uphill slopes, which is a motivation to apply Wallstedt’s method to uphill.  The limitation that a maximum speed be calculated from driving constraint data using physical limitations of the RV is also something that Whitfield Jr teaches, determining a maximum speed of the vehicle uphill based on weight.  Finally, the motivation to use that speed for traveling, and having it be less than a speed limit, is found in Casson, which notes it is valuable to have vehicles traveling as fast as possible within the speed limit, as it maximizes efficiency of systems that rely on the vehicles.  Therefore, it would be obvious to combine the prior art in this way to reach the limitation, as it would be expected to improve efficiency of systems that rely on the vehicles, would be expected to be useful for uphill routing, and using physical information about the vehicle would give more accurate calculations.

For Claim 16, Wallstedt teaches The system of claim 14, And a threshold steepness value that triggers calculations  ([0059], [0061], [0105], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
Casson, however, does teach that it is known and effective to have vehicles traveling at a maximum possible speed, limited only by speed limits and a vehicles capabilities, which may be informed by information regarding a particular vehicle. ([0034], [0038])
Whitfield Jr, however, does teach wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt, Casson, and Whitfield Jr wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Wallstedt does use slopes to determine if calculations are necessary to optimize a route for a vehicle traveling on a slope.  While Wallstedt is directed towards downhill slopes, uphill slopes would also provide challenges that might be overcome with a custom tailored routing plan.  Whitfield Jr provides planning for uphill slopes, which is a motivation to apply Wallstedt’s method to uphill.  The limitation that a maximum speed be calculated from driving constraint data using physical limitations of the RV is also something that Whitfield Jr teaches, determining a maximum speed of the vehicle uphill based on weight.  Finally, the motivation to use that speed for traveling, and having it be less than a speed limit, is found in Casson, which notes it is valuable to have vehicles traveling as fast as possible within the speed limit, as it maximizes efficiency of systems that rely on the vehicles.  Therefore, it would be obvious to combine the prior art in this way to reach the limitation, as it would be expected to improve efficiency of systems that rely on the vehicles, would be expected to be useful for uphill routing, and using physical information about the vehicle would give more accurate calculations.

For Claim 20, Wallstedt teaches The non-transitory computer-readable storage medium of claim 18, And a threshold steepness value that triggers calculations  ([0059], [0061], [0105], [0131], there can be a threshold slope)
Wallstedt does not teach wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
Casson, however, does teach that it is known and effective to have vehicles traveling at a maximum possible speed, limited only by speed limits and a vehicles capabilities, which may be informed by information regarding a particular vehicle. ([0034], [0038])
Whitfield Jr, however, does teach wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV ([0075])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Wallstedt, Casson, and Whitfield Jr wherein the threshold steepness value is a threshold uphill steepness value, wherein the driving constraint data comprises a calculated maximum speed for the segment based on physical limitations of the AV, the calculated maximum speed being less than a corresponding maximum regulatory speed, and wherein the AV is to travel the portion of the segment based on the calculated maximum speed.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Wallstedt does use slopes to determine if calculations are necessary to optimize a route for a vehicle traveling on a slope.  While Wallstedt is directed towards downhill slopes, uphill slopes would also provide challenges that might be overcome with a custom tailored routing plan.  Whitfield Jr provides planning for uphill slopes, which is a motivation to apply Wallstedt’s method to uphill.  The limitation that a maximum speed be calculated from driving constraint data using physical limitations of the RV is also something that Whitfield Jr teaches, determining a maximum speed of the vehicle uphill based on weight.  Finally, the motivation to use that speed for traveling, and having it be less than a speed limit, is found in Casson, which notes it is valuable to have vehicles traveling as fast as possible within the speed limit, as it maximizes efficiency of systems that rely on the vehicles.  Therefore, it would be obvious to combine the prior art in this way to reach the limitation, as it would be expected to improve efficiency of systems that rely on the vehicles, would be expected to be useful for uphill routing, and using physical information about the vehicle would give more accurate calculations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dufford et al (US Pub 20170045137 A1) relates to downshifting in expectation of an upcoming slope.  Zeng et al (US Pub 20160313133 A1) relates to adaptive planning for slopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664